Citation Nr: 1023362	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  08-18 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for the cause of the 
Veteran's death. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served honorably on active duty from June 1946 to 
August 1947, and had served under conditions other than 
honorable from October 1950 to October 1951.  He died in 
December 1969.  The appellant is the Veteran's widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 decision of the RO that declined 
to reopen a claim for service connection for the cause of the 
Veteran's death, on the basis that new and material evidence 
had not been received.  The appellant timely appealed.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In July 2004, the RO denied service connection for the 
cause of the Veteran's death.

2.  Evidence associated with the claims file since the July 
2004 denial, when considered by itself or in connection with 
evidence previously assembled, does not create a reasonable 
possibility of substantiating the claim for service 
connection for the cause of the Veteran's death. 


CONCLUSIONS OF LAW

1.  The RO's decision in July 2004, denying service 
connection for the cause of the Veteran's death, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (2009).

2.  The evidence received since the RO's July 2004 denial is 
not new and material, and the claim for service connection 
for the cause of the Veteran's death is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

VA should notify the appellant of:  (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by VA; and (3) the evidence, if any, to 
be provided by the claimant.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); see also Notice and Assistance Requirements 
and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) 
(codified at 38 C.F.R. Part 3).

Certain additional notice requirements may attach in the 
context of a claim for Dependency Indemnity and Compensation 
(DIC) benefits based on service connection for the cause of 
death.  Generally, 38 U.S.C.A. § 5103(a) notice for a DIC 
claim must include: (1) a statement of the conditions, if 
any, for which a Veteran was service-connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  See Hupp v. Nicholson, 21 Vet. App. 342 
(2007).  The content of the 38 U.S.C.A. § 5103(a) notice 
letter will depend upon the information provided in the 
claimant's application.  

Through August 2006 and October 2007 letters, the RO notified 
the appellant of elements of service connection for cause of 
death, and the evidence needed to establish each element.  
These documents served to provide notice of the information 
and evidence needed to substantiate the claim.

VA's letters notified the appellant of what evidence she was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed her that it would make reasonable 
efforts to help her get evidence necessary to support her 
claim, particularly, medical records, if she gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.

In the October 2007 letter, the RO specifically notified the 
appellant of the process by which effective dates are 
established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because the appellant's claim on 
appeal has been fully developed and re-adjudicated by an 
agency of original jurisdiction after notice was provided.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VCAA notice in a new and material evidence claim (1) must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and (2) must notify the 
claimant of the evidence and information that is necessary to 
establish entitlement to the underlying benefit sought by the 
claimant.

The VCAA requires, in the context of a claim to reopen, that 
VA look at the bases for the denial in the prior decision and 
to respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Therefore, the question 
of what constitutes material evidence to reopen a claim for 
service connection depends on the basis on which the prior 
claim was denied.  Failure to provide this notice is 
generally prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006). 

The October 2007 letter notified the appellant that her 
previous claim for service connection for the cause of the 
Veteran's death had been denied in July 2004.  The RO advised 
the appellant of the evidence needed to substantiate her 
claim.  The RO advised the appellant of the reason for the 
previous denial and that once a claim had been finally 
disallowed, new and material evidence was required for 
reopening, and also told her what constituted new evidence 
and what constituted material evidence.  This letter 
satisfied the notice requirements of Kent.

There is no indication that any additional action is needed 
to comply with the duty to assist the appellant.  The RO has 
obtained copies of the Veteran's service treatment records 
and a certificate of death.  Several attempts to obtain the 
Veteran's last (terminal) treatment records have been 
unsuccessful, and none is available.  The appellant is not 
entitled to a medical opinion prior to submission of new and 
material evidence.  38 C.F.R. § 3.159(c)(4)(iii) (2009).  The 
appellant has not identified, and the record does not 
otherwise indicate, any existing pertinent evidence that has 
not been obtained.

Given these facts, it appears that all available records have 
been obtained.  There is no further assistance that would be 
reasonably likely to assist the appellant in substantiating 
the claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Petition to Reopen

Records reflect that the RO denied service connection for the 
cause of the Veteran's death in July 2004 on the basis that 
there was no evidence of any causal connection, either 
primary or contributory, between a service-connected 
disability and the disability that caused the Veteran's 
death; and there was no evidence that any condition that 
contributed to the Veteran's death was caused by injury or 
disease that began during active service.

The evidence of record at the time of the denial of the claim 
in July 2004 included the Veteran's DD Form 214; his service 
treatment records; an application in 1948 for hospital 
treatment or domiciliary care, reflecting insufficient 
medical evidence; a January 1964 rating decision, denying 
service connection for venereal disease based on evidence of 
willful misconduct; a March 1969 hospital discharge summary, 
including diagnoses of chronic obstructive pulmonary disease 
and liver disease; and a December 1969 certificate of the 
Veteran's death.  

The Veteran's service treatment records revealed no defects 
at the time of his initial separation examination in August 
1947.  The Veteran subsequently was treated for chronic 
tonsillitis, and he underwent a tonsillectomy in March 1951.
  
His death certificate shows that the immediate cause of death 
was gastrointestinal bleeding, due to or as a consequence of 
esophageal varices, due to or as a consequence of Laennec's 
cirrhosis.  Acute and chronic pancreatitis was also listed as 
a significant condition contributing to death, but not 
resulting in the underlying cause of death.  An autopsy had 
been performed.

Based on this evidence, the RO concluded that the cause of 
the Veteran's death was not due to a service-connected 
disability; the evidence failed to show a cause of death 
related to military service.

The present claim was initiated by the appellant in June 
2006.  VA may reopen and review a claim that has been 
previously denied if new and material evidence is submitted 
by or on behalf of the appellant.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  

Under 38 C.F.R. § 3.156(a), "new evidence" is existing 
evidence not previously submitted; "material evidence" is 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Furthermore, new and 
material evidence is "neither cumulative nor redundant" of 
evidence of record at the time of the last prior final 
denial, and must "raise a reasonable possibility of 
substantiating the claim."  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence added to the record since July 2004 includes a 
duplicate copy of the death certificate; a formal finding of 
unavailability of medical records from the VA medical center 
in Chicago, Illinois; and a transcript of the February 2010 
Board hearing.

In February 2010, the appellant testified that the Veteran 
had been treated for tonsillitis in service and had received 
penicillin for such treatment; and that the Veteran had 
contracted a disease through sexual transmission.  The 
appellant also testified that the appellant had worked at the 
Post Office in Chicago until he went to the hospital, and 
died approximately two weeks later.  The Veteran never said 
anything about real sickness.  The appellant testified that 
she had seen the Veteran drink alcohol, even though he did 
not drink in front of her and the children; and that she 
could smell it, and knew that he had been drinking.  The 
appellant is competent to testify on factual matters of which 
she has first-hand knowledge.  Washington v. Nicholson, 
19 Vet. App. 362 (2005). 

Here, the only new evidence that was not previously of record 
is the appellant's testimony.  As a lay person, however, the 
appellant is not competent to provide an opinion as to 
medical causation.  38 C.F.R. § 3.159(a)(1),(2); see Bostain 
v. West, 11 Vet. App. 124, 127 (1998); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  She testified regarding a sexually 
transmitted disease the Veteran had in service and his 
history of alcohol use, but did not indicate that the Veteran 
died as a result of a service incurred disability.  The 
medical evidence first reveals findings of liver disease and 
chronic alcoholism in the middle-to-late 1960's-many years 
after the Veteran's active service.

The Board notes that, at the time of the Veteran's death, 
service connection was not in effect for any disability.  
What is missing to award service connection is evidence that 
the causes of the Veteran's death are in any way related to 
service.  The newly submitted evidence does not link any 
cause of death with service and does not raise a reasonable 
possibility of substantiating the claim.

The appellant's general statements to the effect that any 
disease or injury in service or post-service, or that any 
service-connected disability caused or contributed materially 
to cause the Veteran's death, are cumulative to statements 
made previously and not new and material.  

Absent evidence that any disease or injury in service, or 
that any service-connected disability caused or contributed 
materially to cause the Veteran's death, the newly received 
evidence does not raise a reasonable possibility of 
substantiating the claim.  As new and material evidence has 
not been received, the claim for service connection for the 
cause of the Veteran's death is not reopened.


ORDER

New and material evidence has not been received; the claim 
for service connection for the cause of the Veteran's death 
is not reopened.




____________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


